                   Case 20-51002-BLS           Doc 46   Filed 06/17/21    Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    Old LC, Inc. et al.,                                Case No. 19-11791 (BLS)

                                    Debtors.

    Official Committee of Unsecured Creditors
    of Old LC, Inc., et al., for and on behalf of
    the estates of Old LC, Inc., et al.,
            The Committee,
    v.                                                  Adv. No. 20-51002 (BLS)

    Upfront V, LP, Breakwater Credit
    Opportunities Fund, L.P., et al.,
          Defendants.

                               MOTION FOR PARTIAL
                   SUMMARY JUDGMENT OF BREAKWATER DEFENDANTS

             Pursuant to Federal Rule of Civil Procedure 56, made applicable to this adversary

    proceeding by Federal Rule of Bankruptcy Procedure 7056, Defendants Breakwater Credit

    Opportunities Fund, L.P., Saif Mansour, Aamir Amdani, Eric Beckman, Darrick Geant, and

    Joseph Kaczorowski (together with Breakwater, the “Movants”)1 hereby move for partial

    summary judgment on Counts I - IV of the Complaint.

             As grounds, the Movants rely on the declaration of Shannon B. Wolf, the exhibits thereto,

    their Statement of Undisputed Material Facts, and the Memorandum of Law in Support of Motion

    for Partial Summary Judgment of Breakwater Defendants filed herewith.




1
  Capitalized terms not otherwise defined herein shall have the same meaning ascribed to them in the
Memorandum of Law in Support of Motion for Partial Summary Judgment of Breakwater Defendants,
filed contemporaneously herewith.
                Case 20-51002-BLS         Doc 46      Filed 06/17/21     Page 2 of 3




                              LOCAL RULE 7012-1 STATEMENT

       Pursuant to Rule 7012-1 of the Local Rules for the United States Bankruptcy Court for

the District of Delaware, the Movants advise the Court that they do not waive, and to the

contrary affirmatively assert, all of their rights under Article III of the Constitution of the

United States to, among other things, have all final orders and/or judgments in this matter

determined by an Article III court. Pursuant to the Amended Standing Order of Reference from

the United States District Court for the District of Delaware dated February 29, 2012 (“Order”),

the Movants understand that it is the practice of this Court and of the District Court that this

Court will ordinarily retain supervision of this action for initial review of any pretrial motions,

subject to potential further review in the District Court. The Movants’ adherence to the practice

set out by the District Court in the Order may not be deemed a waiver of any Article III Rights.

          WHEREFORE, partial summary judgment should enter in favor of Movants on Counts

I, II, IV and so much of Count III as concerns alleged loss of corporate recapitalization

opportunities, and the Court should grant such other and further relief as may be just and

proper.




                                                  2
             Case 20-51002-BLS   Doc 46   Filed 06/17/21    Page 3 of 3




Dated: June 17, 2021                        MORGAN, LEWIS & BOCKIUS LLP
Wilmington, Delaware

                                      By:     /s/ Jody C. Barillare
                                            Jody C. Barillare (#5107)
                                            1201 N. Market Street, Suite 2201
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 574-7294
                                            Email: jody.barillare@morganlewis.com

                                            Sabin Willett (pro hac vice)
                                            One Federal Street
                                            Boston, MA 02110-1726
                                            Tel: (617) 951-8775
                                            sabin.willett@morganlewis.com

                                            Shannon B. Wolf (pro hac vice)
                                            One State Street
                                            Hartford, CT 06103-3178
                                            Tel. (860) 240-2700
                                            shannon.wolf@morganlewis.com

                                            Attorneys for Movants Breakwater Credit
                                            Opportunities Fund, L.P., Saif Mansour,
                                            Aamir Amdani, Eric Beckman, Darrick
                                            Geant, and Joseph Kaczorowski




                                      3
